The chancellor decided that where, upon the sale of land, the vend- or takes notes with security, as part payment of the purchase money, and a contract for payment, of the residue, in lands lying in another state to be selected by the Vendor *71at a future time, it is a waiver of the implied lion upon the land sold, for the purchase money.
Decree modified by dismissing bill without prejudice to complainant’s right in any future litigation, and denying defendant, WyekofF, costs against complainant.